Citation Nr: 0520604	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  02-11 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970.  

This appeal arises from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which granted entitlement to 
non-service connected pension and denied service connection 
for a psychiatric disorder, a right leg disorder and COPD.  
During the pendency of this appeal, the veteran moved to the 
State of Ohio and this appeal was forwarded to the Board of 
Veterans' Appeals (Board) from the Cleveland, Ohio RO.  

The Board remanded the veteran's claims for further 
development in September 2003.  After the development was 
completed, the RO in a March 2005 rating decision granted 
service connection for dysthymia and a right leg disorder.  
The claims folder does not contain a notice of disagreement 
with the ratings or effective dates assigned.  The March 2005 
rating decision has resulted in there being no case or 
controversy as to those issues.  Therefore, they are moot.  
Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  

The only issue for appellate consideration is service 
connection for COPD.  As the development ordered was 
completed, the claim is now ready for further appellate 
consideration.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  COPD was first diagnosed more than twenty five years 
after service separation.  

2.  In May 1999, the veteran submitted his claim for service 
connection for COPD, based on tobacco use in service.  

3.  The veteran's Form DD 214 indicates he served from 
October 1968 to May 1970 and was awarded a Vietnam Service 
Medal.  

4.  The claims folder does not contain competent medical 
evidence linking the veteran's current COPD to service, or to 
any incident therein, including exposure to Agent Orange in 
service.  




CONCLUSION OF LAW

Chronic obstructive pulmonary disease was not incurred or 
aggravated in active military service; and the service 
incurrence of chronic obstructive pulmonary disease may not 
be presumed.  38 U.S.C.A. §§ 1103, 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The RO originally denied the veteran's claim in January 2000.  
Subsequently, VCAA became law.  The RO sent the veteran a 
letter in March 2001 which informed him of the passage of 
VCAA.  They informed the veteran that due to changes in the 
law they were going to review his claim again.  The letter 
informed him of the evidence necessary to support his claim, 
VA's duty to assist him with obtaining evidence and what 
actions he should undertake.  The letter also explained that 
he could designate a veterans service organization or 
attorney to represent him.  The RO kept the veteran apprised 
of their efforts to obtain the evidence he identified in June 
and August 2001 letters.  In a November 2001 rating decision, 
the RO again denied the veteran's claim.  In the April 2002 
statement of the case, and in March and April 2003 letters VA 
apprised the veteran of efforts to assist him in obtaining 
evidence and what actions he should undertake.  In the 
September 2003 remand of the Board, March 2004 letter and 
March 2005 supplemental statement of the case, the veteran 
was informed of what evidence had been received  The veteran 
responded to the March 2004 letter in April 2004 and stated 
that all of his treatment records had already been obtained.  
Any defect in notifying the veteran of VCAA has been cured.  

VA obtained the veteran's service records, his medical 
records from the Social Security Administration and from the 
private care providers.  VA ceased efforts to obtain records 
when they were informed they had been destroyed.  The veteran 
was afforded a VA examination in April 2004 and a medical 
opinion was obtained.  The veteran has been furnished all the 
intended benefits of VCAA.  See generally Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).   

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active, military, naval, or air service 
for purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service.  38 U.S.C.A. 
§ 1103 (West 2002).  

For claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  For the 
purpose of this section, the term "tobacco products" means 
cigars, cigarettes, smokeless tobacco, pipe tobacco, and 
roll-your-own tobacco.  38 C.F.R. § 3.300 (2004).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), and Note 2 (2004).

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  A veteran who served in the Republic of Vietnam 
during the period set out above shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(i) and (iii) (2004).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6)(ii) (2004).

Factual Background and Analysis.  The veteran filed his 
original claim for VA benefits in May 1999.  It includes his 
assertions that his current COPD was related to being given 
cigarettes in service.  

The veteran's Form DD 214 indicates he served from October 
1968 to May 1970 and was awarded a Vietnam Service Medal.  

The veteran's pre-induction physical examination found no 
abnormality of the lungs.  A June 1968 chest X-ray was 
negative.  On his Report of Medical History, the veteran 
denied any history of a chronic cough, asthma and shortness 
of breath.  No additional defects were noted at physical 
inspection in October 1968.  Service medical records do not 
include any complaints or treatment for a pulmonary disorder 
in service.  Service separation examination in May 1970 did 
not include diagnosis of any disorder of the lungs or chest.  
The veteran again denied any history of a chronic cough, 
asthma, and shortness of breath.  

Records of hospitalization in April 1980 from LaGrange County 
Hospital include a report of a general physical examination.  
They do not include a diagnosis of COPD or any lung disorder.  

The first diagnosis of COPD in the claims folder appears in a 
report of a February 1998 chest X-ray.  The veteran submitted 
a March 1998 statement from his private physician stating the 
veteran had significant COPD.  

In July 2003, the RO received copies of the veteran's medical 
records from the Social Security Adminstration.  They did not 
include any records relating to COPD.  

A VA examination of the veteran was conducted in April 2004.  
The veteran complained of chronic respiratory insufficiency.  
He reported dyspnea on exertion and a chronic productive 
cough.  He claimed his symptoms dated back many years to his 
childhood.  The interpretation of pulmonary function testing 
was that the veteran had mild obstructive ventilatory 
impairment.  In the opinion of the VA physician, it was less 
likely than not that his COPD was related to service.  

The evidence does not demonstrate that the veteran had any 
disorder of the lungs in service.  The veteran's COPD was 
first diagnosed in February 1998, more than twenty five years 
after the veteran's separation from the service.  Evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the veteran's 
health and medical treatment during and after military 
service when considering a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330 (2000).  April 1980 records of 
hospitalization did not include any diagnosis of a lung 
disorder.  The Board has concluded the evidence does not 
demonstrate the veteran's COPD had its onset in service.  
38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2004).  

The veteran has raised two alternative theories of 
entitlement.  He asserted first that his cigarette smoking in 
service caused his COPD.  When he submitted his notice of 
disagreement in February 2002, the veteran contended that his 
COPD was related to exposure to Agent Orange in service.  

The determining factor as to his claim based on tobacco use 
in service is whether the veteran's claim was received before 
or after June 9, 1998.  If the veteran's claim was received 
after June 9, 1998 the law and regulations prohibit a grant 
of service connection based on his use of tobacco products in 
service.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 
(2004); See also Stoll v. Nicholson, 401 F.3d 1375 (Fed. Cir. 
2005).  A review of the claims folder found no communications 
from the veteran to the RO dated prior to May 1999.  The May 
1999 claim was his first claim for VA benefits.  As the 
veteran's claim for service connection for COPD based on use 
of tobacco products was received after June 9, 1998, his 
claim for service connection for COPD based on tobacco use in 
service must be denied as a matter of law.  

The veteran has also stated his COPD was caused by exposure 
to Agent Orange in service.  The veteran's service records 
indicate he served in the Republic of Vietnam during the 
required time period and it is presumed he was exposed to 
Agent Orange.  38 C.F.R. § 3.307.  The regulations provide 
presumptive service connection for only certain diseases 
based on exposure to Agent Orange in service.  38 C.F.R. 
§ 3.309(e) (2004).  COPD is not one of the diseases listed in 
the regulation.  For that reason the regulations providing 
presumptive service connection are not applicable.  

The appellant is not limited to demonstrating that service 
connection is warranted on a presumptive basis.  See Combee 
v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  He may also 
prevail if the evidence demonstrates his COPD was incurred in 
service.  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The appellant is entitled to the presumption that he was 
exposed to Agent Orange in service.  The service personnel 
records verify the veteran was in the Republic of Vietnam 
during the designated time period.  38 C.F.R. § 3.307 
(a)(6)(iii).  The medical records establish a diagnosis of 
COPD.  The evidence includes both a diagnosis of a current 
disability and an incident in service.  The question in this 
instance is whether there is a causal connection or nexus 
between exposure to Agent Orange in service, and the 
subsequent development of COPD.  

Competent medical evidence is required when questions of 
medical etiology arise.  38 C.F.R. § 3.159.  A lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  There is no 
competent medical evidence of record linking the veteran's 
COPD to exposure to Agent Orange in service or any other 
incident in service.  

The preponderance of the evidence is against the claim for 
service connection for COPD.  Service connection for COPD is 
not warranted.  


ORDER

Service connection for chronic obstructive pulmonary disease 
is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


